UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4055


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

DAMON GERARD DICKERSON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Catherine C. Blake, District Judge.
(1:09-cr-00402-CCB-1)


Submitted:   November 10, 2011            Decided:   December 8, 2011


Before DUNCAN, DAVIS, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jonathan A. Gladstone, LAW OFFICES OF JONATHAN GLADSTONE,
Annapolis, Maryland, for Appellant.    Rod J. Rosenstein, United
States Attorney, Judson T. Mihok, Assistant United States
Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Damon   Gerard    Dickerson      appeals        his    conviction     and

sentence for possession of a firearm by a convicted felon in

violation of 18 U.S.C. §§ 922(g)(1), 924(e) (2006).                        Dickerson

pleaded guilty pursuant to a plea agreement and was sentenced to

the agreed-upon term of 188 months’ imprisonment.

            Dickerson’s      plea    agreement     contained           a   provision

waiving his right to appeal his conviction or a sentence of 188

months’    imprisonment.      On    appeal,     Dickerson         claims   that   the

district    court   improperly      sentenced    him    as        an   armed    career

criminal pursuant to 18 U.S.C. § 924(e).                Dickerson stipulated

in his plea agreement that he met the qualifications of an armed

career criminal.      The Government seeks dismissal of Dickerson’s

appeal based on Dickerson’s waiver of his appellate rights.

            We approach the question of whether a defendant has

waived his right to appeal in connection with a plea proceeding

de novo.    United States v. Manigan, 592 F.3d 621, 626 (4th Cir.

2010).     Where    the   United    States    seeks    to    enforce       an   appeal

waiver and there is no claim that the United States breached its

obligations under the plea agreement, we will enforce the waiver

if the record establishes that (1) the defendant knowingly and

intelligently agreed to waive the right to appeal; and (2) the

issue being appealed is within the scope of the waiver.                         United

States v. Blick, 408 F.3d 162, 168 (4th Cir. 2005).

                                       2
            Dickerson        does     not       challenge     the    knowing     and

intelligent waiver of his appellate rights.                    Instead, he argues

that he was sentenced in excess of the maximum statutory penalty

for     violations      of   18     U.S.C.      § 922(g)(1)     because     he   was

improperly designated and sentenced as an armed career criminal

under 18 U.S.C. § 924(e).            We find this issue waived for appeal,

as Dickerson stipulated he was an armed career criminal and is

bound by his stipulation.             See United States v. Martinez, 122
F.3d 421, 423 (7th Cir. 1997).                  Thus, we enforce the appellate

waiver and dismiss the appeal.

            We dispense with oral argument because the facts and

legal    contentions     are      adequately      presented    in   the    materials

before    the   court    and      argument      would   not   aid   the   decisional

process.

                                                                           DISMISSED




                                            3